Citation Nr: 1023054	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-39 806	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left wrist disorder.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2003 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) and Board remand.  


FINDING OF FACT

Since the initial grant of service connection, the Veteran's 
service-connected left wrist disorder has been manifested by 
dorsiflexion to 35, 68, and 70 degrees out of a full 70 
degrees; palmar flexion to 40, 65, 70, and 80 degrees out of 
a full 80 degrees; ulnar deviation to 22, 35, and 45 degrees 
out of a full 45 degrees, and radial deviation to 10, 15, and 
20 out of a full 20 degrees, with no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a service-connected left wrist disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5215 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to the 
initial adjudication of the Veteran's claim, a February 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although notice was not 
provided to the Veteran prior to the initial adjudication of 
her claim informing her that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was also accorded VA examinations in May 2005 and 
February 2010 with regard to her claim.  38 C.F.R. § 
3.159(c)(4).  The Veteran has not indicated that she found 
either of these examinations to be inadequate with regard to 
the severity of her left wrist disorder.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that 
the May 2005 and February 2010 VA examinations obtained in 
this case are adequate, and they provide sufficient detail to 
determine the severity of the Veteran's left wrist disorder.  
Finally, there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that she is entitled to an initial 
evaluation greater than 10 percent for her service-connected 
left wrist disorder.  In various statements, the Veteran has 
alleged that her left wrist disorder causes pain and 
inflammation, and that the pain radiates to her left arm and 
left hand.  She noted that she has been scheduled for 
orthopedic surgery several times, but that surgery was 
cancelled when she became pregnant.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

As the current appeal is based on the assignment of an 
initial rating for a disability following the initial award 
of service connection for that disability, evidence 
contemporaneous with the claim and the initial rating 
decision is most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.  

By a May 2005 rating decision, the RO granted service 
connection for residuals of a left wrist injury, and assigned 
thereto an initial noncompensable disability rating, 
effective from September 15, 2004, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5215.  In November 2005, the 
RO assigned an initial disability rating of 10 percent, 
effective from September 15, 2004, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5020-5215.

The Veteran's left wrist disorder is rated under hyphenated 
Diagnostic Code 5020-5215.  See 38 C.F.R. § 4.71a.  The 
hyphenated code used for rating the Veteran's disability 
indicates that the Veteran's left wrist disorder includes 
synovitis, Diagnostic Code 5020, and limitation of motion, 
Diagnostic Code 5215.  See 38 C.F.R. § 4.27 (2009).  

Diagnostic Code 5020 directs that disability due to synovitis 
be rated on limitation of motion of the affected body part, 
or in this case, Diagnostic Code 5215 for limitation of 
motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 
5020.  Under Diagnostic Code 5215, a maximum 10 percent 
evaluation is for assignment when there is limitation of 
minor or major wrist motion with palmar flexion limited in 
line with the forearm or with dorsiflexion less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Veteran's service treatment records reflect complaints of 
and treatment for a left wrist disorder.  A January 2004 
examination showed the Veteran's upper extremities to be 
normal.  In a report of medical history, completed at that 
time, the Veteran denied a history of painful shoulder, 
elbow, or wrist.  A January 2004 pre-deployment health 
assessment reflects no medical concerns.  In February 2004, 
the Veteran complained of left wrist pain for one week.  She 
described the pain as dull to sharp with tenderness to the 
touch and in all planes of motion.  Physical examination 
revealed the wrist was normal in appearance with no swelling 
or deformity.  There was no edema or erythema.  The diagnosis 
was sprain strain to the left wrist.  In March 2004, the 
Veteran reported that she hit her left wrist during training 
in October, but that the pain resolved within 72 hours.  She 
noted that her symptoms returned mid-February with dorsal and 
ulnar side soreness.  Physical examination revealed point 
tenderness of the left ulna styloid and distal ulna.  Motion 
was limited by 50 percent in all directions secondary to 
pain.  There was no deformity and no ecchymosis, but mild 
left dorsum edema.  The diagnosis was rule out fracture.  
Another March 2004 treatment record indicates that the 
Veteran complained of left wrist pain for one month due to an 
October 2003 injury.  She noted that her wrist began hurting 
again in February 2004.  Physical examination revealed 
extension was limited to approximately 40 degrees out of 70 
degrees with motion of the ulna limited to half of normal.  
The entire wrist was tender, mostly over the distal ulna, and 
there was swelling over the distal ulna.  The diagnosis was 
synovitis of the wrist.  A March 2004 x-ray of the left wrist 
revealed no fracture or dislocation, no osseous lesions, but 
soft tissue swelling over the ulnar styloid.  An April 2004 
treatment record indicates that swelling in the left wrist 
was decreasing.  An August 2004 treatment record reflects 
that the Veteran complained of left wrist pain.  The record 
indicates that she injured her wrist while jumping in and out 
of a foxhole.

VA treatment records from September 2004 through October 2005 
reveal complaints of and treatment for left wrist pain.  In 
January 2005, the Veteran complained of left wrist pain.  
Physical examination revealed mild pain in the left wrist.  
Tinel and Phalen tests were negative, and range of motion was 
full.  There was no edema, and pulses were 2+.  The diagnosis 
was wrist pain, rule out degenerative joint disease.  A 
January 2005 x-ray of the left wrist revealed possible 
scaphoid lunate ligament disruption with no osteoarthritis.  
A February 2005 record notes the Veteran's complaints of left 
wrist pain which she described as a dull ache in the wrist 
that increased with extension and when carrying objects.  
Physical examination revealed wrist flexion to 70 degrees, 
wrist extension to 70 degrees, ulnar deviation to 35 degrees, 
radial deviation to 20 degrees, and normal supination and 
pronation.  There was pain upon radial and ulnar deviation at 
the end stages.  There was also palpable pain along the ulnar 
collateral ligament of the wrist.  The Veteran noted pain 
with pronation combined with a tight fist.  The diagnosis was 
triangular fibrocartilage complex with pain.  A June 2005 
magnetic resonance imaging scan (MRI) of the left wrist 
revealed a degenerative signal in all three components of the 
scapholunate ligament without complete disruption, a 
degenerative signal in the lunate-triquetral ligament (volar 
component), and a six millimeter ganglion cyst arising from 
the volar aspect of the radioscaphoid joint, deep to the 
radial vessels and nerve.  An October 2005 record reflects 
the Veteran's complaints of left wrist pain.  Physical 
examination showed full range of motion of all digits of the 
left hand.  Light touch sensation was intact within the 
radial, ulnar, and median distribution.  She had 2+ radial 
and ulnar pulses with brisk capillary refill to all digits.  
There was pain with ulnar deviation and dorsiflexion of the 
wrist and with palpation of the distal ulna.  The radioulnar 
articulation appeared similar in mobility compared to the 
unaffected side.  There were no skin changes overlying the 
left ulna.  No palpable ganglion was felt on the volar aspect 
of the wrist.  She denied pain at the elbow and shoulder.  
The diagnosis was left wrist synovitis versus ligament 
injury.

In May 2005, the Veteran underwent a VA examination.  She 
complained of worsening pain and stiffness in the left wrist.  
Physical examination of the left wrist did not reveal any 
swelling or tenderness.  The Veteran could dorsiflex the 
wrist to 70 degrees, palmar flex to 80 degrees, radial 
deviate to 15 degrees, and ulnar deviate to 35 degrees.  
Pronation and supination were normal.  There was no pain with 
range of motion.  With repetition, there was no increase in 
loss of range of motion due to pain, fatigue, or weakness.  
The examiner reported that the Veteran was not taking any 
medications for her joints, and that she was right-handed.  
She indicated that she used a left wrist brace.  She noted 
that she worked as a machine operator at a hospital, and that 
with her brace, she was able to do her work satisfactorily.  
Her daily activities were affected as she was not able to 
pick up or lift anything heavy with the left hand or wrist.  
She did not report any flareups with an increase in loss of 
range of motion.  The diagnosis was residuals of an injury to 
the left wrist.

A November 2005 VA treatment letter reflects that the Veteran 
was scheduled for a left wrist arthroscopy in November 2005.  
VA treatment records from November 2005 reveal that the 
Veteran was scheduled for a left wrist arthroscopic 
debridement and synovectomy.  The diagnosis was left wrist 
intra-articular ganglion and triangular fibrocartilage 
complex injury.  The surgery was cancelled; however, as the 
Veteran's pregnancy test was positive.  

A March 2006 private treatment record notes the Veteran's 
complaints of left wrist pain.  Specifically, she reported 
pain in the dorsal aspect of her left wrist and minimal pain 
in the volar aspect of her left wrist that was exacerbated 
with wrist flexion and alleviated with rest.  Physical 
examination of the left upper extremity revealed point 
tenderness in the dorsal aspect of the left wrist.  There was 
full range of motion of the fingers with 5/5 muscle strength.  
The Veteran was neurovascularly intact throughout, and there 
was no tenderness over the volar aspect of the wrist.  X-rays 
of the left wrist showed minimal scapholunate diastasis.  The 
diagnosis was left scapholunate ligament injury.

An August 2007 VA treatment record notes the Veteran's 
complaints of pain on the ulnar aspect of her left wrist.  
She reported that she worked on the computer and that her 
pain was on the ulnar deviation or dorsiflexion.  Physical 
examination revealed no inflammatory signs, but there was 
pain and tenderness on extreme ulnar deviation or 
dorsiflexion.  Range of motion was reported as good, and the 
triangular fibrocartilage complex was normal.  Although the 
treatment record noted that the x-ray showed some mild 
degenerative changes in the radiocarpal joint, the August 
2007 x-ray report reflects that the left wrist was normal and 
does not indicate any findings of degenerative changes.  In 
October 2007, the Veteran was scheduled for a diagnostic 
arthroscopic and possible debridement of the radiocarpal 
joints, but an October 2007 pregnancy test was positive, so 
the surgery was cancelled.

A November 2008 private treatment record notes the Veteran's 
complaints of left wrist pain.  She stated that an injection 
helped her significantly.  She complained of pain along the 
middle phalanx of the index through the small finger which 
radiated up to the level of her elbow.  She denied any 
numbness or tingling.  Physical examination revealed that the 
Veteran was able to fully extend her fingers and make a tight 
fist.  Watson's maneuver and Kleinman's test were negative.  
The diagnosis was left wrist pain with MRI suggestive for 
partial scapholunate ligament tear, improved with 
corticosteroid injection; new onset of pain of middle 
phalanx, bilaterally.  The Veteran was placed on a 
corticosteroid dose pack as well as an anti-inflammatory 
cream.

In February 2010, the Veteran underwent another VA 
examination.  The report notes her complaints of continued 
discomfort in the left wrist in the scapholunate area.  She 
noted that she occasionally wore a wrist brace and that she 
was right-hand dominant.  She reported that the pain occurred 
daily with occasional radiation, proximally.  She rated the 
pain as a four out of ten and noted that it would flare to an 
eight out of ten with increase usually in cold weather.  She 
denied any subluxation, dislocation, instability, bony 
cancers, or ankylosing areas.  She reported that her regular 
activities were limited by her left wrist disorder in that 
she did not lift, push, or pull more than five pounds with 
her left upper extremity.  She noted limited flexion and 
extension of the left wrist and stated that she used her 
right hand and wrist when possible.  She indicated that she 
worked in a VA regional office, and that she was under no 
work restrictions.  She stated that she decreased her 
lifting, flexions, and extensions with flares and repetitive 
use.  

Physical examination of the left wrist showed that it was 
normal in appearance with no erythema and no swelling.  There 
was tenderness in the scapholunate area.  Range of motion 
revealed dorsiflexion from 0 to 68 degrees, palmar flexion 
from 0 to 65 degrees, radial deviation from 0 to 20 degrees, 
and ulnar deviation from 0 to 45 degrees.  There was 
discomfort in the scapholunate area throughout the range of 
motion exercises.  There was no additional weakness, 
fatigability, discoordination, additional restricted range of 
motion, or loss of joint function with use or against 
resistance, times three.  Radial pulses were normal in the 
left wrist.  Strength was 5/5 in the left hand and wrist.  
Sensory was normal at 2 out of 2.  The Veteran had 2+ 
brachioradialis, triceps, and biceps reflexes in the left 
upper extremity.  The diagnosis was left wrist injury 
consistent with scapholunate ligament tear and increased 
symptoms by history.

As previously noted, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, the maximum disability evaluation 
permitted for limitation of motion of the wrist, whether 
major or minor, is 10 percent.  A 10 percent evaluation is 
currently in effect for the Veteran's service-connected left 
wrist disability.  Consequently, an evaluation in excess of 
10 percent is not warranted for a left wrist disability under 
Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The only diagnostic 
code that provides an evaluation in excess of 10 percent for 
a disability of the wrist is Diagnostic Code 5214.  Under 
Diagnostic Code 5214, favorable ankylosis of the wrist in 20 
degree to 30 degree dorsiflexion warrants a 20 percent 
evaluation in the minor wrist and a 30 percent evaluation in 
the major wrist; ankylosis of the wrist in any other 
position, except favorable, warrants a 30 percent evaluation 
in the minor wrist and a 40 percent evaluation in the major 
wrist; and unfavorable ankylosis of the wrist in any degree 
of palmar flexion or with ulnar or radial deviation warrants 
a 40 percent evaluation in the minor wrist and a 50 percent 
evaluation in the major wrist.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  However, an initial evaluation greater than 10 
percent for the Veteran's service connected left wrist 
disorder is not warranted under Diagnostic Code 5214, as the 
evidence does not show any ankylosis of the left wrist.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations 
omitted) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  Although the medical evidence reflects that 
the Veteran has had limited motion of the left wrist on some 
occasions, there is no medical or lay evidence that the 
Veteran's left wrist is immobile.  The range of motion 
findings indicate limited movement, but not ankylosis:  there 
was dorsiflexion to 35, 68, and 70 degrees out of a full 70 
degrees; palmar flexion to 40, 65, 70, and 80 degrees out of 
a full 80 degrees; ulnar deviation to 22, 35, and 45 degrees 
out of a full 45 degrees, and radial deviation to 10, 15, and 
20 out of a full 20 degrees.  Thus, as the evidence does not 
show ankylosis of the left wrist, an initial evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5214.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Additionally, the evidence of record does not demonstrate 
left wrist arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2009).  Although an August 2007 VA physician 
noted that x-ray revealed mild degenerative changes in the 
radiocarpal joint, the report of the x-ray which was taken 
that day reflects that the Veteran's left wrist was normal 
with no evidence of arthritis.  Thus, the Board concludes 
that the medical evidence does not show degenerative 
arthritis established by x-ray findings or arthritis due to 
trauma substantiated by x-ray findings.  Id.  Moreover, the 
evidence of record does not demonstrate any nonunion of the 
radius and ulna, impairment of the ulna, impairment of the 
radius, or impairment of supination and pronation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5210-13 (2009).  Further, there is 
no evidence of a left wrist muscle disorder.  38 C.F.R. 
§ 4.73 (2009).  Although the Veteran reported that her left 
wrist pain radiated to her left hand and left arm, there is 
no medical evidence of a neurological component to the 
Veteran's service-connected left wrist disorder.  38 C.F.R. 
§ 4.124a (2009).  Accordingly, an initial evaluation in 
excess of 10 percent is not warranted under alternate 
diagnostic codes.  

The Board has also considered whether there is any additional 
functional loss of the Veteran's left wrist.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The Veteran reported left wrist pain and stiffness.  
She also complained of increased pain with movement and 
carrying objects.  She noted flareups of pain and that her 
regular activities were limited by pain as she did not lift, 
push, or pull more than five pounds.  She also stated that 
she decreased lifting, flexions, and extensions with flares 
and repetitive use.  The objective medical evidence reflects 
5/5 strength and 2+ reflexes.  Although a February 2005 VA 
physician noted that there was pain on range of motion, range 
of motion findings were nearly full.  In addition, a May 2005 
VA examiner reported that, with repetition, there was no 
increase in loss of range of motion due to pain, fatigue, or 
weakness, and that there were no flareups with an increased 
loss of range of motion.  Further, although the Veteran 
reported decreased lifting, flexions, and extensions with 
flares and repetitive use, the February 2010 VA examiner 
concluded that there was no additional weakness, 
fatigability, discoordination, additional restricted range of 
motion, or loss of joint function with use or against 
resistance with repetition.  Thus, an initial disability in 
excess of 10 percent for a left wrist disorder is not 
warranted because the evidence does not show additional 
functional impairment such as weakness, fatigability, lack of 
coordination, restricted or excess movement of the joint, or 
pain on movement sufficient to warrant an increased 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. at 206.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the current 
rating inadequate.  The Veteran's left wrist disorder is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5020 and 5215, the criteria for which are found to 
specifically contemplate the level of disability and 
symptomatology.  Since the initial grant of service 
connection, the Veteran's left wrist disorder was manifested 
by dorsiflexion to 35, 68, and 70 degrees out of a full 70 
degrees; palmar flexion to 40, 65, 70, and 80 degrees out of 
a full 80 degrees; ulnar deviation to 22, 35, and 45 degrees 
out of a full 45 degrees, and radial deviation to 10, 15, and 
20 out of a full 20 degrees, with no evidence of ankylosis.  

When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the current disability rating assigned for her service-
connected left wrist disorder.  A rating in excess of 10 
percent is provided for under 38 C.F.R. § 4.71a, Diagnostic 
Code 5214, but the medical evidence of record did not 
demonstrate that such manifestations were present in this 
case.  The criteria for the current disability rating more 
than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.

As this issue involves an initial rating following the grant 
of service connection, the Board has considered whether a 
"staged rating" is warranted.  Fenderson, 12 Vet. App. at 
126.  While there may have been day-to-day fluctuations in 
the Veteran's left wrist disorder, the evidence shows no 
distinct periods of time, since service connection became 
effective for this disorder, during which manifestations 
varied to such an extent that a rating greater or less than 
that assigned would be warranted.  Cf. 38 C.F.R. § 3.344 
(2009) (VA will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as discussed above, 
the preponderance of the evidence is against this claim and 
therefore, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for a left 
wrist disorder is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


